ORDER
Defendant’s Petition for Discretionary Review as amended is allowed for the limited purpose of remanding to the Court of Appeals for further remand to the trial court for resentencing pursuant to Article 93 of Chapter 15A of the General Statutes of North Carolina.
The State’s Motion to Dismiss defendant’s Notice of Appeal is allowed. Defendant’s Motion to Continue or Hold in Abeyance Pending Resolution of Issues by the Supreme Court of the United States is dismissed as moot.
By order of the Court in Conference, this 23rd day of August, 2012.
s/Jackson. J.
For the Court